Citation Nr: 1136924	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  07-39 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for glaucoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1976.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Cleveland, Ohio, which denied entitlement to service connection for glaucoma.

In March 2011, the Veteran testified during a Travel Board hearing before the undersigned Acting Veterans Law Judge sitting at the Cleveland RO.  A transcript of the hearing has been associated with the Veteran's claims folder. 

The appeal is REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran avers that the increased intraocular pressure he was diagnosed with during service was the initial indication of the glaucoma he was subsequently found to have following service.  After a thorough review of the claims folder, the Board has determined that additional development is necessary prior to the adjudication of the claim.

Review of the claims folder indeed demonstrates that, in January 1975, the Veteran was seen in the troop medical clinic for an eye examination.  The impression was questionable glaucoma; the Veteran was directed to undergo an optometry examination.  Following a February 1975 optometry examination, he was referred to ophthalmology for a glaucoma consultation.  Although review of the March 1975 ophthalmology notes do not appear to show a diagnosis of glaucoma (and his service separation examination found his eyes to be within normal limits bilaterally), the Veteran has reported that he was told that he had raised ocular pressure.  Post-service records show that in 1982, the Veteran was diagnosed with bilateral, narrow angle glaucoma.  He was also diagnosed with diabetes mellitus, type II, in 1999.

The Veterans Claims Assistance Act of 2000 ("VCAA"), Public Law No. 106-475, 114 Stat. 2096 (2000), states that VA has a duty to assist claimants in substantiating their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration. These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

In this case, because there is "an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the [V]eteran's service," but there is "insufficient competent medical evidence on file for the Secretary [of VA] to make a decision on the claim," a VA examination and opinion as to whether the Veteran's glaucoma began during service or is related to some incident of service is warranted.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(1).   The requirement under the VCAA for warranting a VA examination, that the evidence "indicates" that the veteran's disability "may" be associated with the veteran's service, is a low threshold.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In addition, it appears that the most recent VA treatment reports of record are dated April 2008.  Where VA has constructive or actual knowledge of the availability of pertinent reports in its possession, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by the claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record.").  As records in the possession of VA are deemed to be constructively of record, while the case is in REMAND status, an attempt should be made to obtain updated treatment reports pertaining to the Veteran's glaucoma.

Finally, as the Veteran has reported that he is also receiving private treatment for his glaucoma, an attempt should be made to obtain any recent private treatment records that are not currently of record.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available VA treatment records pertaining to the Veteran's glaucoma (if any) since April 2008 and associate with the claims folder.  Any negative response must be noted in the claims folder.

2.  After obtaining from the Veteran the name of any private clinicians who are or have treated him for his glaucoma, the RO/AMC should send the Veteran an authorization and release form to allow it to obtain any updated private treatment reports for glaucoma that are not currently of record.  Any reports received should be associated with the claims folder.  Any negative response must be noted in the claims folder.

3.  Following completion of the above, schedule the Veteran for an examination with an appropriate, qualified examiner to determine whether his current glaucoma stems from and/or is the result of an injury or incident of active duty service.  The claims folder must be provided to the examiner for review of pertinent documents therein in conjunction with the examination and the examiner must note that the claims folder has been reviewed.  Any and all tests or studies deemed necessary should be performed and all clinical findings should be reported in detail.  The examiner must also elicit a history of the Veteran's eye disorder symptomatology and note that, in addition to the medical evidence of record, the Veteran's lay statements have also been considered in the opinion.  
If glaucoma is diagnosed, the clinician must opine as to whether it is at least as likely as not (i.e., whether there is at least a 50 percent probability) that such disorder is related to service.  Any and all opinions must be accompanied by a complete rationale.

It would be helpful if the examiner would use the following language, as appropriate: "more likely than not," (meaning likelihood greater than 50%); "at least as likely as not," (meaning likelihood of at least 50%); or "less likely than not" or "unlikely" (meaning there is less than 50% likelihood).

The clinician is also advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim.

If, for any reason, the clinician is unable to offer an opinion without resorting to speculation, this should be noted and thoroughly explained in the report, along with a complete rationale for such conclusion.
4.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed and readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
HOLLY SEESEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


